Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on August 31, 2022. Claims 1-20 are pending and will be considered for examination.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art, though they are rejected on other grounds. The combination of elements and the claim as a whole are not found in the prior art. 

Regarding Claims 1-20, as discussed in the Non-Final Rejection dated 06/24/2022, neither Bucher (US 2019/0164152 A1) nor Barnard et al (US 2018/0137547 A1) nor Rapaport (US 2014/0279337 A1) nor Mehta (US 2009/0319336 A1) nor Cohen et al (US 2006/0265310 A1) nor and Maor et al (US 2017/0017900 A1), nor the totality of the prior art anticipate or render obvious the claims as a whole. 
While the prior art teaches some aspects and features of claims 1, 10 and 17, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 

Response to Arguments
I.	Objection to the Claims
Applicant’s amendment to the claims is sufficient to overcome Examiner’s objection to the claims. The objection to claims 1-9 is withdrawn.

II.	Rejections - 35 USC § 112
Applicant’s amendment to the claims is sufficient to overcome Examiner’s rejection under 35 USC § 112. The rejection under 35 USC § 112 to claims 1-20 is withdrawn.

III.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed August 31, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive.
Step 2A Prong 1
	Applicant begins by arguing (page 9) that “the eligibility test under section 101 does not
concern whether one of the ‘Certain Methods of Organizing Human Activity’ is recited,
but that the claims be directed to the offending method. A claim is directed to
something that is the focus of the claim”. Examiner disagrees with this analysis. Under Step 2A Prong 1, the analysis consists of whether the claims recite an abstract idea. The analysis under Step 2A Prong 2 is whether the additional elements integrate the abstract into a practical application, and as a result are either directed to or not directed to the abstract idea. The claims recite the abstract idea of submitting bids and fitting accepted bids to a multi-dimensional data structure in order to create a diamond package, and therefore recite “Certain Methods of Organizing Human Activity”. Examiner notes that the claims do not claim a diamond package, but rather a method or system of generating a diamond package. Further, at the current level of generality, the packaging limitations are part of the abstract idea. See updated 101 rejection below. Therefore, this argument is not persuasive. 

Step 2A Prong 2
	Applicant argues (page 10) that “The multi-dimensional data structure improves upon the technology of data search and sorting by creating a useful, novel and non-obvious system and method for organizing and outputting data elements (e.g., diamonds) with a significant number of variation
features. The ability to manage the number of elements as pertains to diamonds (or other data elements of similar size) is beyond human capability. As stated in the specification, there are over 16 million different combinations of diamond features. A data structure that operates on that many potential combinations cannot be practically performed in the human mind, or organization of human minds”. Examiner disagrees with this analysis. Claims 1 and 17 do not recite any additional elements. Claim 10 recites the additional elements of a system; a network interface; a processor; and a memory including instructions that when executed cause the processor to (i.e., a generic computer system). A generic function of computer systems is to be able to process large amounts of data quickly. Therefore, this argument is not persuasive. Applicant also argues that the claims constitute an improvement upon the technology of data search and sorting. Examiner disagrees. No evidence of an improvement have been provided. The claims present an abstract idea implemented by a generic computer system. Therefore, this argument is not persuasive.  















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-9 and 17-20 are directed to a method, which is a process. Therefore, claims 1-9 and 17-20 are directed to one of the four statutory categories of invention. Claims 10-16 are directed to a system, which is a machine. Therefore, claims 10-16 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites a sampling method for generation of a physical diamond package via a multi-dimensional data structure of diamonds, comprising: 
receiving a set of data describing a plurality of diamonds each having a distinctive set of properties and a corresponding grade; 
based on the set of data, identifying a frequency for each corresponding grade of the plurality of diamonds; 
submitting a plurality of bids for a first subset of the plurality of diamonds, the first subset prioritizes inclusion of diamonds that have varied combinations of properties; 
in response to receipt of accepted bids for the first subset of the plurality of diamonds, fitting the accepted bids to the multi-dimensional data structure via a chi-squared fit based on properties of diamonds represented in the multi-dimensional data structure as compared to properties of diamonds having accepted bids; 
in response to said fitting, updating the multi-dimensional data structure based on the diamonds having accepted bids; and 
generating the physical diamond package including a package set of diamonds of the plurality of diamonds that have a predetermined collective characteristic as indicated by the multi-dimensional data structure, the package set of diamonds sealed into the physical diamond package in an optically distinctive arrangement.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of submitting bids and fitting accepted bids to a multi-dimensional data structure in order to create a diamond package. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors; and business relations. 
Dependent claims 2-9 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
The judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Therefore, as there are no additional elements, the abstract idea is not integrated into a practical application because there are no meaningful limits imposed on practicing the abstract idea. 
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-9 are not integrated into a practical application based on the same analysis as for claim 1 above.




Claim 10:
The claim recites a system for generation of a physical diamond package via a multi-dimensional data structure of diamonds comprising: 
a network interface configured to correspond with a diamond market and receive a set of data describing a plurality of diamonds each having a distinctive set of properties and a corresponding grade, the network interface further configured to submit and receive acceptance of a plurality of bids for a first subset of the plurality of diamonds, the first subset prioritizes inclusion of diamonds that have varied combinations of properties; 
a processor; and a memory including instructions that when executed cause the processor to: 
based on the set of data, identify a frequency for each corresponding grade of the plurality of diamonds; 
in response to receipt of accepted bids for the first subset of the plurality of diamonds, fit the accepted bids to the multi-dimensional data structure via a chi-squared fit based on properties of diamonds represented in the multi-dimensional data structure as compared to properties of diamonds having accepted bids; 
in response to said fitting, update the multi-dimensional data structure based on the diamonds having accepted bids; and 
the physical diamond package including a package set of diamonds of the plurality of diamonds that have a predetermined collective characteristic as indicated by the multi-dimensional data structure, the package set of diamonds sealed into the physical diamond package in an optically distinctive arrangement.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 10 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 10 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 11-16 recite the same abstract ideas identified in claim 10. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 10-16 recite the additional elements (de-emphasized limitations above) of a system; a network interface; a processor; and a memory including instructions that when executed cause the processor to. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 11-16 are not integrated into a practical application based on the same analysis as for claim 10 above.

Claim 17:
The claim recites a method comprising: 
receiving a set of data describing a plurality of diamonds each having a distinctive set of properties and a corresponding grade; 
submitting a plurality of bids for a first subset of the plurality of diamonds, the first subset prioritizes inclusion of diamonds that have varied combinations of properties; 
generating a multi-dimensional data structure that compares each diamond to each other diamond via a universal unit based on accepted bid values, the multi-dimensional data structure including a field for each property of each combination of properties of diamonds, wherein the multi-dimensional data structure identifies constituent diamonds that are sealed in a plurality of physical diamond packages; 
in response to receipt of accepted bids for the first subset of the plurality of diamonds, fitting the accepted bids to the multi-dimensional data structure via a chi-squared fit based on properties of diamonds represented in the multi-dimensional data structure as compared to properties of diamonds having accepted bids;
 based on the set of data, identifying a frequency for each corresponding grade of the plurality of diamonds; 
compensating for the frequency of each corresponding grade with respect to weighting data fit to the multi-dimensional data structure; 
in response to said fitting, updating the multi-dimensional data structure based on the diamonds having accepted bids; and 
generating a first physical diamond package of the plurality of diamond packages, the first physical diamond package including a package set of diamonds of the plurality of diamonds that have a predetermined collective characteristic as indicated by the multi-dimensional data structure, the package set of diamonds sealed into the physical diamond package in a recognizable orientation.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of submitting bids and fitting accepted bids to a multi-dimensional data structure in order to create a diamond package. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors; and business relations. 
Dependent claims 18-20 recite the same abstract ideas identified in claim 17


Step 2A Prong 2: Is the judicial exception integrated into a practical application?
The judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Therefore, as there are no additional elements, the abstract idea is not integrated into a practical application because there are no meaningful limits imposed on practicing the abstract idea. 
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 18-20 are not integrated into a practical application based on the same analysis as for claim 17 above. 


















Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of method claim 1, there are no additional elements recited. Therefore, when taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the fact that there are no additional elements used to perform the claimed functions results in no meaningful limits imposed on practicing the abstract idea. 
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
In the case of system claim 10, taken individually or as a whole, the additional elements of claim 10 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 10 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., corresponding with a diamond market to receive data describing diamonds having a distinctive set of properties and a corresponding grade, and submitting and receiving acceptance of a plurality of bids) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g., storing and updating a multi-dimensional data structure based on accepted bids) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 10 does not provide an inventive concept and does not qualify as eligible subject matter. 

Claim 17 is a method, which similar to claim 1 recites no additional elements, and therefore does not qualify as eligible subject matter for similar reasons.  
Claims 2-9, 11-16, and 18-20 are dependencies of claims 1, 10, and 17. The dependent claims do not add “significantly more” to the abstract idea, as they recite somewhat more narrow abstract ideas, but do not recite any additional elements. 









































Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0248591 A1 to Feldman et al, [Abstract] discussing creating a fungible global standard for diamonds and gemstones by creating baskets of diamonds to form an index/benchmark for diamond pricing, financial instruments, and a standard that can be used for certifying diamonds as investment grade to insure quality. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        /MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625